UNITED STATES ARMY COURT OF CRIMINAL APPEALS

                                   Before
                         SCHENCK, COOK, and WALBURN
                          Appellate Military Judges

                           UNITED STATES, Appellee
                                     v.
                          Sergeant SHARON D. WOLFE
                        United States Army, Appellant

                                ARMY 20040996

                   Headquarters, 7th Army Training Command
                      Stephanie Browne, Military Judge
         Major William D. Smoot, Acting Staff Judge Advocate (trial)
  Lieutenant Colonel Michael E. Mulligan, Staff Judge Advocate (post-trial)

For Appellant:  Lieutenant Colonel Steven C. Henricks, JA; Major Fansu Ku,
JA; Captain Edward Bahdi, JA (on brief).

For Appellee:  Colonel John W. Miller II, JA; Major Elizabeth G. Marotta,
JA; Captain Larry W. Dowend, JA; Captain Trevor B.A. Nelson, JA (on brief).

                              11 February 2008

                  -----------------------------------------
                             SUMMARY DISPOSITION
                  -----------------------------------------
Per Curiam:

      This case is before the court for review pursuant to Article 66,
UCMJ.  Appellant alleges, and the government concedes, that appellant’s
trial defense counsel failed to submit a request for deferment of the
adjudged forfeitures and reduction in rank to the convening authority
pursuant to Article 57(a)(2), UCMJ.[1]


      Accordingly, the convening authority’s action, dated 2 March 2006, is
set aside.  The record of trial will be returned to The Judge Advocate
General for a new Staff Judge Advocate’s Post-Trial Recommendation and
action by the same or a different convening authority in accordance with
Article 60(c)-(e), UCMJ.


                                  FOR THE COURT:




                                  MALCOLM H. SQUIRES, JR.
                                  Clerk of Court
-----------------------
[1]  Appellant had requested these deferments in her post-trial and
appellate rights form.  Additionally, appellant alleges her trial defense
counsel failed to coordinate with her concerning her clemency submissions.
Appellant also asserts she would have submitted a personal statement and
character letters.  This decision permits appellant to do so and therefore
moots this issue.